DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 11/3/2021.
Claims 1-20 and 31-36 and 38-40 are pending.
Response to Arguments
Applicant's arguments with respect to claims 31-40 have been considered but are moot in view of the new ground(s) of rejection. 
Rejections under 35 U.S.C. § 103 - Crone et al (U.S. Patent Application Publication No. US 2016/0121100, hereinafter "Crone)
 	In view of the decision to grant priority to the Crone reference, the rejection of claims 1-20 has been withdrawn. However upon further search and consideration, the claims 31-36 and 38-40 are now rejected as discussed in the current office action.
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:








Claims 31-34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al (U.S. Patent Application Publication Number: US 2011/0288605 A1, hereinafter “Kaib”) in view of Lisogurski et al (U.S. Patent Application Publication Number: US 2006/0178706 A1, hereinafter “Lisogurski”).
Regarding claims 31, 33 and 34, Kaib teaches a method for use with at least one electrocardiogram (ECG) electrode assembly of a wearable medical device (WMD) (e.g. Figs. 1A-G), the method comprising: forming permeable ECG electrodes using conductive fabric material (e.g. [0065] i.e. some or all of the ECG sensing electrodes may be formed from electrically conductive threads sewn into the garment 20a) and incorporating the permeable ECG electrode (e.g. 10 Figs.1A-F,[0065]) into a support structure (e.g. [0064] of the WMD and coupling the electrode to a processor to enable the processor (e.g. 30 Figs 1A-F. 4 show a control unit  comprising a processor and the ECG electrodes 10 coupled to the control unit with wires) to receive an ECG signal from the permeable ECG electrode. 
Kiab does not specifically teach disposing a moisture barrier such as a flexible resilient plastic material on or near a portion of the permeable ECG electrode, the moisture barrier being vapor impermeable to trap moisture between the ECG electrode and a patient's skin. Lisogurski teaches an ECG electrode (e.g. Fig. 20, 21) with a vapor barrier (e.g. there are two vapor barriers shown in Fig. 20 and 21) made of Mylar or tin which is a flexible resilient plastic material (e.g. [0088],[0090], [0091]) on or near a 
Regarding claims 32 and 39, Kaib in view of Lisogurski teaches the invention as claimed except for each ECG electrode assembly comprising a pillow structure adapted to increase pressure of the skin-facing surface in contacting the patient's skin when the WMD system is worn by the patient and a cover coupled between the electrode and the pillow structure.  Lisogurski teaches an ECG electrode (e.g. Fig. 20, 21) with a vapor barrier as discussed above as well as foam (e.g. 54 Fig. 20, [0089]) which is considered as a pillow structure adapted to increase pressure of the skin-facing surface in contacting the patient's skin since it is on the side that faces the patient’s skin when the release liner is removed. Lisogurski also teaches a cover coupled between the electrode and the pillow structure (e.g. gel filled foam Fig. 20). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the ECG electrodes of Kaib in view of Lisogurski to include the foam layer and the gel filled foam and as taught by Lisogurski in order to provide the predictable results of improving the adherence of the electrode.
Regarding claim 40, Kaib in view of Lisogurski teaches the invention as claimed and while Kaib teaches that the electrodes are connected to wires (e.g. 15 Figs 1A-F), they do not specifically teach the ECG electrode assembly further comprises a shielded cable and resistive element coupled to the electrode. Lisogurski teaches and electrode assembly with two monitoring electrodes connected to a shielded cable (e.g. 0107], 76 
Claim 35 is rejected under 35 U.S.C. 103 as being obvious over Kaib et al (U.S. Patent Application Publication Number: US 2011/0288605 A1, hereinafter “Kaib”) in view of Lisogurski et al (U.S. Patent Application Publication Number: US 2006/0178706 A1, hereinafter “Lisogurski”) and further in view of Sun et al (U.S. Patent Application Publication Number: US 2005/0148996 A1, hereinafter “Sun”- PREVIOUSLY CITED).
Regarding claim 35, Kaib in view of Lisogurski teaches the invention as claimed except for the moisture barrier comprising a fluid applied to the non-skin-facing surface. Sun teaches that it is well known to have coating that are thin and flexible and impermeable to water and that are applied to components of a device (e.g. [0181]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kaib in view of Lisogurski so that the moisture barrier has a fluid such as a water impermeable coating as taught by Sun applied to the non-skin facing side in order to provide there predictable results of improving the moisture resistance of the device.
Claim 36 is rejected under 35 U.S.C. 103 as being obvious over Kaib et al (U.S. Patent Application Publication Number: US 2011/0288605 A1, hereinafter “Kaib”) in view of Lisogurski et al (U.S. Patent Application Publication Number: US 2006/0178706 A1, hereinafter “Lisogurski”) and further in view of Farrell et al (U.S. Patent Application Publication Number: US 2007/0299325 A1, hereinafter “Farrell”).
Regarding claim 36, Kaib in view of Lisogurski teaches the invention as claimed except for the moisture barrier comprising a water impermeable fabric attached as a layer to the non-skin-facing surface. Farrell teaches an ECG electrode with a water impermeable foam fabric layers (e.g. 92a, b Fig. 9, claim 15) attached as a layer to the non-skin-facing surface. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Kaib in view of Lisogurski to include a foam fabric layer as taught by Farrell in ruder to provide the predictable results of improving conductivity and shelf life. 
Claim 38 is rejected under 35 U.S.C. 103 as being obvious over Kaib et al (U.S. Patent Application Publication Number: US 2011/0288605 A1, hereinafter “Kaib”) in view of Lisogurski et al (U.S. Patent Application Publication Number: US 2006/0178706 A1, hereinafter “Lisogurski”) and further in view of Cohen (U.S. Patent Application Publication Number: US 2004/0249432 A1, hereinafter “Cohen”).
Regarding claim 38, Kaib in view of Lisogurski teaches the invention as claimed except for the electrode comprising a metallic surface with one or more holes.   Cohen teaches that it is well known to have metallic electrodes with perforations (e.g. 119 Fig. 3a, [0074]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the teachings of . 
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al (U.S. Patent Application Publication Number: US 2005/0004509 A1, hereinafter “Sun”) teaches an electrode which comprises a perforated metal sheet (e.g. claims 2 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792